The Judges,
after hearing arguments, were of opinion, that, although the act is silent on the subject of proving the hand-writings of the witnesses to a bond or note, it was safest to conform to the old common law rules of evidence upon the subject, and prove their signatures in the first instance.
Rule for new trial was therefore made absolute.
N. B. The Judges, in a subsequent case, upon reconsideration of this point, were of opinion they had laid down the rule too strictly in the above decision, as incon-J sistent with the spirit of the act, which certainly was intended to remove, as far as possible, every difficulty out . . . , t , , , of the way, m proving bonds and notes, where there was no allegation of forgery, duress, or the like ; and thought that the proof of the hand-writings of the witnesses might be dispensed with; and that proof of the hand-writings of obligors or parties making notes was sufficient, without proving the names of the witnesses.